Name: Commission Regulation (EEC) No 2400/86 of 30 July 1986 amending for the second time Regulation (EEC) No 3461/85 on the organization of campaigns to promote the consumption of grape juice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 7 . - 86 Official Journal of the European Communities No L 208/ 19 COMMISSION REGULATION (EEC) No 2400/86 of 30 July 1986 amending for the second time Regulation (EEC) No 3461/85 on the organization of campaigns to promote the consumption of grape juice Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3805/85 (2), and in particular Articles 14a (4) and 65 thereof, Whereas, in accordance with Article 2 (2) of Commission Regulation (EEC) No 3461 /85 (3), as last amended by Regulation (EEC) No 1 107/86 (4), the programme for campaigns to promote the consumption of grape juice must, for the 1985/86 wine year, be submitted to the Commission before 15 July ; whereas, because of adminis ­ trative difficulties, the preliminary surveys relating to these campaigns as provided for in Article 2a of the said Regulation have not been completed by that date ; whereas the period in question should, therefore, be extended to enable the said surveys to be carried out ; Article 1 In the second indent of Article 2 (2) of Regulation (EEC) No 3461 /85, 'before 15 July' is replaced by 'no later than 31 August'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 July 1986 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 54, 5 . 3 . 1979, p. 1 . (2) OJ No L 367, 31 . 12 . 1985, p . 39 . (3) OJ No L 332, 10 . 12. 1985, p . 22 . (&lt;) OJ No L 102, 18 . 4 . 1986, p. 15 .